TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00630-CV


                              In re Hudson Design Development


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Hudson Design Development, Inc., (Hudson) sued 3204 Clawson, LLC, (Clawson)

for expenses incurred during a construction project. The trial court signed a default judgment in

favor of Hudson, stating that Clawson failed to appear and answer and awarding Hudson

damages in the amount of $594,634.52 along with prejudgment interest and post-judgment

interest. More than one month later, Clawson filed a motion asking the trial court to determine

that the default judgment occurred when Clawson received actual notice rather than the date the

judgment was signed and then grant a new trial. See Tex. R. Civ. P. 306a, 320. After holding a

hearing, the trial court entered an order granting Clawson’s motion, vacating the default

judgment entered previously, and restoring the case to the active court docket. Following that

ruling, Hudson filed this petition for writ of mandamus, asking this Court to order the trial court

to vacate its order. See Tex. R. App. P. 52.1. Having reviewed the petition, Clawson’s response,

and the record, we deny the petition for writ of mandamus. See id. R. 52.8.
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: December 31, 2021




                                               2